BUSSEY, Presiding Judge.
This is an original proceeding instituted by Leland Anderson, an inmate of the State Penitentiary at McAlester, Oklahoma, where he is currently confined under authority and by virtue of a judgment and sentence rendered against him in the District Court of Logan County, Case No. 2287, fixing his punishment at ten years imprisonment for the crime of Assault and Battery With Intent to Kill.
Petitioner sets forth several errors which he asserts entitles him to a discharge, but fails to offer any proof in support therefor.
In the response and motion to dismiss filed by the State are the records of the trial court which affirmatively negate petitioner’s contentions. From the record before us it appears that the trial court had jurisdiction over the person, subject matter and authority under the law to pronounce the sentence imposed.
Under these circumstances we are of the opinion that the writ prayed for should be denied, and the petition dismissed.
Writ denied. Petition for habeas corpus dismissed.
NIX and BRETT, JJ., concur.